Per Curiam.
Initially, the Nebraska Workmen’s Compensation Court entered an award on May 18, 1977, for workmen’s compensation benefits payable to Melvin H. Hoeppner on account of his disability, permanent and partial. Hoeppner obtained subsequent modifications of that award, but, in early 1983, the final payment of benefits for 300 weeks of disability was received by Hoeppner. See Neb. Rev. Stat. § 48-121(2) (Reissue 1984). Upon Hoeppner’s application for modification of the award entered on May 18, 1977, the compensation court on rehearing found that the “medical reports offered by [Hoeppner] and received in evidence fail to set forth any basis for a finding that [Hoeppner] has suffered an increase of disability.” Hoeppner maintains that the compensation court’s judgment of March 15,1985, is contrary to the evidence.
We have reviewed the record and find sufficient evidence to sustain the factual determinations and findings made by the Workmen’s Compensation Court, which determinations are not clearly wrong. See Zaleski v. Farmland Foods, 219 Neb. 157, 361 N.W.2d 523 (1985). See, also, Thomas v. Kayser-Roth Corp., 211 Neb. 704, 320 N.W.2d 111 (1982).
Affirmed.